Exhibit 10.1

NOTICE OF PERFORMANCE STOCK AWARD

February 23, 2009

Company: «Company»

Minimum Performance Award (2009 - 2011 Period): 0 Shares*

Target Performance Award (2009 - 2011 Period): _____ Shares

Maximum Performance Award (2009 - 2011 Period): _____ Shares**

Date of Grant: February 23, 2009

PERSONAL AND CONFIDENTIAL

(Name and Address)

Dear (Salutation):

We are pleased to inform you that, as a key employee of the company referred to
above, you have been granted a performance award by the Compensation and Stock
Option Committee of the Board of Directors under the Fortune Brands, Inc. 2007
Long-Term Incentive Plan (the “Plan”).

The award is granted under and governed by the Plan and the February 2009
Performance Stock Award Terms and Conditions (the “Terms”). Your performance
award will be comprised of shares of Common Stock of Fortune Brands, Inc.

Your award is based on the achievement by Fortune Brands and its consolidated
subsidiaries of certain performance goals established by the Fortune Brands
Board of Directors Compensation and Stock Option Committee. Goals are set for
each year in the three-year performance period, and are based on return on
invested capital and earnings per share performance. The target goals for 2009
are set forth in the attached Matrix. The minimum and maximum goals for 2009 are
also set forth in the attached Matrix.

 

* Minimum performance goals for performance period must be exceeded in order for
performance award to be paid.

 

** Maximum performance goals for performance period must be met in order for
maximum performance award to be paid.



--------------------------------------------------------------------------------

For your information, we have attached to this notice the following documents:
(1) the Terms, (2) the Plan, and (3) the Matrix. You should review these
documents carefully in order to fully understand how your award operates and
your rights as an award recipient.

Under the terms of the Plan, you do not need to sign and return, or otherwise
acknowledge your receiving, this notice. If you have any questions about your
award, please contact Barb Brisinte, Benefits & Compensation Analyst, at
(847) 484-4212.

 

Sincerely yours,

 

FORTUNE BRANDS, INC.

   Vice President - Human Resources



--------------------------------------------------------------------------------

FEBRUARY 2009

PERFORMANCE STOCK AWARD

TERMS AND CONDITIONS

You have been granted a performance stock award under the Fortune Brands, Inc.
2007 Long-Term Incentive Plan (the “Plan”).

The date of the grant, the minimum performance award, the target performance
award and the maximum performance award are listed at the top of your Notice of
Performance Stock Award. The average per share targets and the minimum and
maximum average return on invested capital and earnings per share targets are
established by the Fortune Brands Board of Directors’ Compensation and Stock
Option Committee (the “Committee”) on an annual basis for each year in the
performance period. The 2009 performance targets are set forth in the Matrix
attached to your Notice of Performance Stock Award. You will be notified in
subsequent years of the annual targets for 2010 and 2011.

1. Number of Shares Payable Pursuant to Award. Subject to the provisions of
paragraphs 5 through 13 below, the number of shares of Common Stock of Fortune
Brands, Inc. (“Fortune”) payable to you pursuant to your award shall be
determined as follows:

(a) If the Average Return on Invested Capital and Cumulative Earnings Per Share
(as determined pursuant to paragraph 2) of Fortune and its consolidated
subsidiaries (the “Company”) for the performance period equals the minimum goals
for each year of the three-year performance period as established by the
Committee, the number of shares payable to you will be your minimum performance
award set forth on the Notice of Performance Stock Award.

(b) If the Average Return on Invested Capital and Cumulative Earnings Per Share
(as determined pursuant to paragraph 2) of the Company for each year of the
three-year performance period equals or exceeds the maximum goal for that
performance period as set forth in the attached Matrix, the number of shares
payable to you will be your maximum performance award set forth on the Notice of
Performance Stock Award.

(c) If the Average Return on Invested Capital and Cumulative Earnings Per Share
(as determined pursuant to paragraph 2) of the Company for the performance
period exceeds the minimum goals for some or all of the years in the performance
period, but is less than the maximum goals for some or all of the years in the
performance period, the number of shares payable to you will be interpolated
between the goals established for each year in the performance period.

 

1



--------------------------------------------------------------------------------

(d) No shares shall be payable for any performance period if the Average Return
on Invested Capital and Cumulative Earnings Per Share (as determined pursuant to
paragraph 2) for the performance period is less than the minimum goals for each
year within the performance period.

Subject to the provisions of paragraphs 5 through 13, the shares of Common Stock
of Fortune payable to you pursuant to this performance award with respect to any
performance period shall be paid by Fortune as soon as practicable after the end
of that performance period and after the Committee certifies attainment of the
performance goals.

2. Determination of Net Income, Return on Invested Capital and Cumulative
Earnings Per Share. “Return on Invested Capital” for any performance period
means Net Income during the performance period divided by average invested
capital for the same period. Net Income, Return on Invested Capital and Earnings
Per Share shall be adjusted to eliminate non-recurring income or expense items
and significant items not considered in determining the initial performance
measures; such adjustments may include, but are not limited to, restructuring
and restructuring related charges; the impact of actual foreign exchange rates
varying from planned foreign exchange rates; significant share repurchase
activity; significant nonrecurring income tax credits or charges; and the impact
of significant acquisitions and divestitures of businesses.

3. Dividend Equivalents. Subject to the provisions of paragraphs 5, 6, 7, 9, 11,
12 and 13, with respect to the performance period you shall be paid, on the date
of payment of any shares with respect to the performance period pursuant to
paragraph 1, a cash Dividend Equivalent that is equal to the amount of the cash
dividends that would have been declared on that number of shares actually paid
to you if such shares had been issued and outstanding on any record date for the
payment of any cash dividends on Common Stock of Fortune during the performance
period and prior to the date of payment of such shares. Such Dividend Equivalent
shall be paid, subject to paragraph 16, on the date of payment of such shares
pursuant to paragraph 1. Payment of any Dividend Equivalent shall be made by
delivery to you of a check of Fortune in the amount of such Dividend Equivalent
or in such other manner as is determined by the Committee.

4. Transferability of Award. This performance award shall not be transferable by
you otherwise than by will or by the laws of descent and distribution.

5. Termination of Employment for Death, Disability, Retirement or Elimination of
Position. If your employment by the Company terminates during any performance
period by reason of your death, disability, retirement under a retirement plan
of the Company (or retirement after age 55 and 5 years of service) or the
elimination of your position, you will be entitled to receive as soon as
practicable after the end of that performance period and after the Committee
certifies that performance goals have been attained for that performance period,
a payment of the number of shares of Common Stock, if any, that would otherwise
be payable pursuant to paragraph 1. Also in the event of such a termination of
employment, you will be paid, on the date of payment of any shares paid pursuant
to the preceding sentence, Dividend Equivalents pursuant to paragraph 3, and you
will not be entitled to be credited with or to receive any other Dividend
Equivalents.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment for Other Reasons. Except as otherwise provided in
paragraphs 9 through 13 below, if your employment by the Company terminates
during a performance period other than by reason of your death, disability,
retirement under a retirement plan of the Company (or retirement after age 55
and 5 years of service) or the elimination of your position, you will not be
entitled to any payment of shares pursuant to paragraph 1 with respect to that
performance period and will not be entitled to receive payment pursuant to
paragraph 3 of any Dividend Equivalent.

7. Forfeiture of Award for Detrimental Activity. If you engage in detrimental
activity at any time (whether before or after termination of your employment),
you will not be entitled to any payment of shares or Dividend Equivalents
hereunder and you will forfeit all rights with respect to these payments. For
purposes of this paragraph 7, “detrimental activity” means willful, reckless or
grossly negligent activity that is determined by the Committee to be detrimental
to or destructive of the business or property of the Company. Any such
determination of the Committee shall be final and binding for all purposes.
Notwithstanding the foregoing, no payment under the Plan shall be forfeited or
become not payable by virtue of this paragraph 7 on or after the date of a
Change in Control (as defined in the Plan).

8. Stock Exchange Listing; Fractional Shares. Fortune shall not be obligated to
deliver any shares until they have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange upon which are listed
outstanding shares of the same class as that of the shares subject to the award
and until there has been compliance with such laws or regulations as Fortune may
deem applicable. Fortune agrees to use its best efforts to effect such listing
and compliance. No fractional shares (or any cash payment in lieu thereof) will
be delivered and the number of shares to be delivered will be rounded up or down
to the nearest whole share.

9. Transfer of Employment; Leave of Absence. For the purposes of this Agreement,
(a) a transfer of your employment from Fortune to a subsidiary or vice versa, or
from one subsidiary to another, without an intervening period, shall not be
deemed a termination of employment, and (b) if you are granted in writing a
leave of absence, you shall be deemed to have remained in the employ of Fortune
or a subsidiary during such leave of absence.

10. Investment Representations. Prior to each issuance of shares of Common Stock
payable hereunder, you shall make such representations as may be required that
such shares are to be held for investment purposes and not with a view to or for
resale or distribution except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and shall, if required by the Committee, give a
written undertaking to Fortune in form and substance satisfactory to the
Committee that you will not publicly offer or sell or otherwise distribute such
shares other than (a) in the manner and to the

 

3



--------------------------------------------------------------------------------

extent permitted by Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, (b) pursuant to any other exemption from
the registration provisions of the Securities Act or (c) pursuant to an
effective registration statement under the Securities Act.

11. Adjustments. (a) In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of shares, reorganization or recapitalization or change in
capitalization, changes in accounting, tax or legal rules, or any other similar
corporate event, the number and kind of shares that are covered by your award
(including, in the case of any such event other than an extraordinary cash
dividend, the number of shares in respect of which Dividend Equivalents may be
credited and paid pursuant to paragraph 3) immediately prior to such event may
be proportionately and appropriately adjusted.

(b) Adjustments (which may be increases or decreases) may be made by the
Committee in the Average Return on Invested Capital and Cumulative Earnings Per
Share targets to take into account changes in law and accounting and tax rules
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the inclusion or exclusion of the impact of extraordinary or unusual
items, events or circumstances, including, without limitation, acquisitions or
divestitures by or other material changes in the Company, provided that no
adjustment shall be made which would result in an increase in your compensation
if your compensation is subject to the limitation on deductibility under
Section 162(m) of the Internal Revenue Code, as amended, or any successor
provision, for the year with respect to which the adjustment occurs. The
Committee also may adjust the performance goals and measurements applicable to
Performance Awards and thereby reduce the amount to be received by any
Participant pursuant to such Awards if and to the extent that the Committee
deems it appropriate, provided that no such reduction shall be made on or after
the date of a Change in Control (as defined the Plan).

(c) The determination of the Committee as to the terms of any adjustment made
pursuant to this paragraph 11 shall be binding and conclusive upon you and any
other person or persons who are at any time entitled to receipt of any payment
pursuant to the award.

12. Change in Control of Fortune. Notwithstanding any other provision hereof, in
the event that your employment is terminated on or after a Change in Control (as
defined in the Plan) (i) by the Company other than for just cause (as defined in
the Plan) or (ii) by you because you in good faith believe that as a result of
the Change in Control you are unable effectively to discharge your duties or the
duties of the position you occupied immediately prior to the Change in Control
or because of a diminution in your aggregate annual compensation or in your
aggregate benefits below that in effect immediately prior to the Change in
Control, your award shall become nonforfeitable and shall be paid out on the
date your employment is so terminated (x) as if each performance period
hereunder had been completed or satisfied and as if the Average Return on
Invested Capital and Cumulative Earnings Per Share for the Company for each
performance period were sufficient to enable a

 

4



--------------------------------------------------------------------------------

payment to you pursuant to paragraph 1(c) of the number of shares that is equal
to the target performance award set forth herein with respect to that
performance period, but (y) pro-rated for the portion of the performance period
that elapsed prior to the termination of employment. Also in the event of such a
termination of your employment, you will be entitled to receive payment pursuant
to paragraph 3 of any Dividend Equivalent that would have been declared, in
respect of the shares you receive, during the performance period and prior to
the date of payment of such shares, but will not be entitled to be credited with
or to receive any other Dividend Equivalents.

13. Divestiture; Termination of Plan. (a) In the event that your principal
employer is a subsidiary of Fortune that ceases to be such, then your employment
shall be deemed to be terminated for all purposes hereof as of the date on which
your principal employer ceases to be a subsidiary of Fortune (called the
Divestiture Date) and your award shall become nonforfeitable and shall be paid
out on the Divestiture Date (x) as if the performance period hereunder had been
completed or satisfied and as if the Average Return on Invested Capital and
Cumulative Earnings Per Share for the Company for that performance period were
sufficient to enable a payment to you pursuant to paragraph 1(c) of the number
of shares that is equal to target performance award set forth herein with
respect to the performance period, but (y) pro-rated for the portion of the
performance period that elapsed prior to the Divestiture Date, all as determined
by the Committee. Also in the event of such a deemed termination of employment,
you will be entitled to receive payment pursuant to paragraph 3 of any Dividend
Equivalent that would have been declared, in respect of the shares you receive,
during the performance period and prior to the Divestiture Date, but will not be
entitled to be credited with or to receive any other Dividend Equivalents.

(b) In the event of a termination of the Plan, then your employment shall be
deemed to be terminated for all purposes under the Plan as of the date of
termination of the Plan and the provisions of paragraph 13(a) will apply to your
award with the same effect as if the date of termination of the Plan were a
Divestiture Date.

14. Accountants’ Letter. As soon as practicable after the end of each
performance period, a letter shall be obtained from the independent certified
public accountants who have performed procedures to assist in evaluating
compliance with the calculation of the Average Return on Invested Capital and
Cumulative Earning Per Share of the Company for the performance period.

15. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares until such shares shall have been recorded on
Fortune’s official stockholder records as having been issued or transferred.

16. Tax Withholding. Upon any payment to you of shares of Common Stock hereunder
or upon any payment to you of any Dividend Equivalents hereunder, Federal income
and other tax withholding (and state and local income tax withholding, if
applicable) may be required by the Company in respect of taxes on income
realized by you.

 

5



--------------------------------------------------------------------------------

The Company may withhold such required amounts from your future paychecks or
from, if applicable, such Dividend Equivalents or may require that you deliver
to the Company the amounts to be withheld. In addition, upon any payment to you
of shares hereunder, you may pay any Federal income and other tax withholding
(and any state and local income tax withholding, if applicable) by electing
either to have the Company withhold a portion of the shares of Common Stock
otherwise deliverable to you, or to deliver other shares of Common Stock owned
by you, in either case having a fair market value (on the date that the amount
of tax you have elected to have withheld is to be determined) of the amount to
be withheld, provided that the election shall be irrevocable and shall be
subject to such rules as the Committee may adopt.

17. Governing Law. This agreement and the award provided for hereunder shall be
governed by and construed in accordance with the laws of the State of Illinois.

 

6